internal_revenue_service number release date index number ---------------------------- -------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b07 plr-112343-13 date date legend x y area airport city state n ----------------------------- ------------------------- --------------------- --------------- --------------------------------------------------------------- ----------- -------------- ---------- dear --------------------- this is in response to your authorized representative’s letter dated date requesting rulings under sec_4261 of the internal_revenue_code code according to the facts submitted x is a limited_liability_company wholly owned by y x’s business includes helicopter flights to and from offshore oil rigs located in the area all of the flights specifically relate to the exploration development or removal of oil or gas and involve transporting individuals equipment or supplies to the offshore locations x provides an on-demand charter service with no fixed schedule the final destinations and scheduled takeoff times are solely at the discretion of the customers the flights depart from and return to x’s base of operations base which is on privately-leased space within the airport located in city state airport is a facility that is plr-112343-13 eligible for assistance under the airport and airway development act of the act x cannot apply for federal funds under the act and airport cannot use federal funds to improve x’s base under the terms of the lease agreement between x and airport x’s base is not accessible to the public x is responsible for all maintenance of its base any improvements x makes to its base are for the benefit of x rather than the airport moreover under the terms of the lease x retains title to any improvements as well as the right to remove such improvements when the lease terminates in addition x does not use any of airport’s runways or taxis for its flights airport and x are within federal aviation administration faa class d airspace which requires tower approval for take offs and landings in most cases x’s helicopter flights use visual flight rules vfr which do not require use of the faa’s navigation signals x represents that its helicopter flights use vfr in over of all flights hours x’s helicopters are equipped with instrument flight rules ifr equipment the faa requires aircraft to use ifr in certain circumstances such as when it unsafe to fly using the visual flight rules vfr or when the aircraft is in faa class a airspace flights that use ifr are guided by the faa navigation system x uses ifr in less than of all flight hours typically during inclement weather x obtains weather information from the automated weather observing system awos generally the faa operates and maintains the awos x requests a ruling that its vfr flights meet the exemption described in sec_4261 and are therefore exempt from the taxes imposed by sec_4261 and b sec_4261 imposes a tax on the amount_paid for taxable_transportation of any person sec_4261 imposes a dollar_figure tax for each domestic_segment of taxable_transportation sec_4261 provides that no tax is imposed under sec_4261 or b on air transportation by helicopter for the purpose of transporting individuals equipment or supplies in the exploration for or the development or removal of hard minerals oil or gas the flush language of sec_4261 provides that the exemption in sec_4261 only applies if the helicopter does not take off from or land at a facility eligible for assistance under the airport and airway development act of or otherwise use services provided pursuant to or b or subchapter_i of chapter of title of the united_states_code during such use in the case of helicopter transportation plr-112343-13 described in sec_4261 sec_4261 is applied by treating each segment as a distinct flight usc allows the secretary of transportation to carry out under chapter of title demonstration projects that the secretary considers necessary for research_and_development activities under chapter usc b allows the secretary of transportation to provide grants to continue the explosive detection k-9 team training program to detect explosives at airports and on aircraft subchapter_i of chapter of title usc et seq contains provisions for airport improvement congress enacted the exemption under sec_4261 as part of the tax equity and fiscal responsibility act of as originally enacted sec_4261 applied to certain timber and hard mineral resource operations the joint_committee on taxation explained that the reason for providing that exemption was that in light of the user_fee concept of air passenger ticket taxes certain helicopters used in timber and hard mineral resource operations that do not use federally-financed airport or airway system facilities should be exempt from the tax see jcs-38-82 pincite the deficit_reduction_act_of_1984 pub l expanded the exemption in sec_4261 to include oil_and_gas operations the senate_finance_committee noted in the legislative_history of the deficit_reduction_act_of_1984 that the exemption does not apply to helicopters that depart from or arrive at heliports or airports that receive funds from the faa airport development assistance programs or helicopters that follow faa air navigation signals in their flight patterns s prt vol i date pincite see also jcs pincite sec_4261 provides an exemption for certain helicopters and other aircraft that provide emergency medical services prior to the small_business job protection act of pub l which amended sec_4261 sec_4261 included restrictions identical to those in sec_4261 more specifically like the sec_4261 exemption the sec_4261 exemption only applied if the helicopter did not use services provided pursuant to or b or subchapter_i of chapter of title of the united_states_code the legislative_history of sec_4261 states that the mere use by these emergency medical helicopters of weather service information supplied by the faa to all aircraft or the fact that such helicopters notify airports or air navigation stations of their location while in the air will not disqualify the qualified helicopters from the exemption h_r rep no pincite conf_rep plr-112343-13 x’s flights are for the purpose of transporting individuals equipment or supplies in the exploration for or the development or removal of oil or gas therefore the flights satisfy the requirements of sec_4261 we must next consider whether x’s flights satisfy the requirements of the flush language of sec_4261 the first part of the flush language limits the exemption in sec_4261 to helicopters that do not take off or land at a facility eligible for assistance under the airport and airway development act of in the present case x’s flights depart from and return to x’s base which is located on privately-leased space within airport any improvements to x’s base would be solely for the benefit of x’s commercial activities consequently x’s base is not a facility eligible for assistance under the airport and airway development act of although airport is such a facility airport may not use federal funds to improve x’s base therefore x’s flights satisfy the first part of the flush language we must also consider whether x’s flights satisfy the second part of the flush language of sec_4261 which provides that the exemption does not apply to helicopters that use services provided pursuant to usc or b or subchapter_i of chapter of title of the united_states_code airport does not provide maintenance or services to x’s base x’s base is private and as such cannot benefit from federal funds including those described in or b or subchapter_i of chapter of title the only assistance that x routinely receives is that it obtains weather information from awos which the faa operates and maintains although the legislative_history to sec_4261 does not mention awos the legislative_history to sec_4261 addresses this issue that legislative_history suggests that the mere use of weather service information supplied by the faa to all aircraft does not disqualify otherwise qualified helicopters from the exemption thus x’s use of weather information from awos does not preclude x’s flights from qualifying for the exemption under sec_4261 further the legislative_history of sec_4261 provides that the exemption does not apply to helicopters that follow faa air navigation signals in their flight patterns approximately of x’s flights use vfr such flights do not follow faa air navigation signals sec_4261 treats each segment of a flight described in sec_4261 as a distinct flight therefore x’s flights that do not use faa navigational signals may be treated as separate and distinct from x’s flights that do use faa navigational signals based on the facts submitted and representations made we conclude that x’s helicopter flights for the purpose of transporting individuals equipment or supplies in the exploration for or the development or removal of oil or gas that do not use faa navigation signals in other words x’s flights that use vfr qualify for the exemption under sec_4261 therefore those flights are exempt from the tax imposed by plr-112343-13 sec_4261 and b we further conclude that x’s flights that use faa navigation signals in other words x’s flights that use ifr do not qualify for the exemption under sec_4261 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely stephanie bland senior technician reviewer branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
